OPINION
By THE COURT
Submitted on motion by the defendant-appellee to dismiss the appeal for failure to file bill of exceptions, assignments of error and briefs in accordance with the terms of an order issued by this Court on April 4, 1947. On this date the appellant’s appeal on questions of law and fact was dismissed, but the appeal was allowed to stand on questions of law and the appellant was given thirty days from this date within which to file his bill of exceptions, assignments of error and briefs. The record discloses that up to the time of the filing of this motion, to wit, May 6, 1947, no assignments of error and briefs have been filed. Since January, 1935, this Court has adhered to a strict compliance with Rule VII' as it relates to the filing of briefs, assignments of error and bills of exceptions.
In Maher v Thomas, et al., 23 Abs 146, this Court held:
“A motion to dismiss an appeal on a question of law will be granted where the briefs were not filed within the time prescribed by rule of court nor within the additional time consented to by counsel for the appellee.”
*576.The rule announced in this case has been consistently followed by this Court unless good cause has been shown for the-failure to do so. The appellant has submitted an affidavit which states that upon May 6 he was ordered to his bed by his physician and remained there for three'and one-half days; that on May 11 he sustained a fracture of his wrist and as a result thereof he \vas incapacitated for four and one-half days. It will be noted that under the court order of April 4, 1947, the appellant was given until May 4 to file his assignments of error and briefs. His physical disabilities as alleged in his affidavit occurred after this date, and therefore cannot be a, valid reason for failure to comply with the court order. The motion to dismiss is sustained.
WISEMAN, PJ, MILLER and HORNBECK, JJ, concur.